DETAILED ACTION
This Office Action is responsive to application number 17/002,718 TUB FAUCET HAVING A CONTROL VALVE WITH REDUCED BACKPRESSURE, filed on 8/25/2020. Claims 2-21 are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 5-9, 11 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lockhart (US Pub. 2011/0180741) in view of Nagano (US. Pub. 2007/0119989).
Regarding claims 2, 5-8, 11, 14-18 and 21 Lockhart shows a temperature control valve capable of being used in a tub faucet, comprising: a main body (802) having an inlet port (802B), an outlet port (802A), and a channel (shown by arrows Fig. 3A), wherein the channel extends between the inlet port and the outlet port and places the inlet port and the outlet port in fluid communication (Fig. 3A); 
a valve (18) within the channel, the valve having: a thermal actuator (822) with an actuator nose (822B) extending axially along the channel, wherein a position of the 
and a piston (814) in contact with the actuator nose, wherein a seal (808) is coupled to an end of the piston proximal to the outlet port (Fig. 1A), wherein the piston is in contact with the actuator nose and configured to move axially with the actuator nose between a first position (Fig. 1A) and a second position (note, ¶ [0032-0034]), and wherein when the piston is in the first position (Fig. 1A), the piston is positioned to allow water to flow freely through the outlet port (802A; Figs. 1A, 1B; ¶ [0032]) and when the piston is in the second position, the seal is in contact with a seal interface and the flow of water through the outlet port is restricted (Fig. 2A: cold mode); 
and a lever (828,830) configured to adjust a location of the valve between a bypass mode, an auto- divert mode, and a cold mode (¶ [0032-0035]), wherein when the valve is in the bypass mode, the valve is located to allow water to flow through the outlet port without regard to the position of the piston (¶ [0034-0035]), when the valve is in the auto-divert mode, the valve is located to allow the position of the piston to determine whether water flows through the channel (¶[0032-0034 & 0059]); via temperature sensor), and when the valve is 2PRELIMINARY AMENDMENTDocket No. 2326.004 CON2in the cold mode, the valve is located to restrict the flow of water through the outlet port without regard to the position of the piston (¶ [0033]: Fig. 2A); 
wherein the valve has a shape and a size configured to create a back-pressure when water pressure is provided to the inlet port, wherein the back-pressure is smaller than a threshold back-pressure at which water backflows up to the showerhead (¶ [0032-0035, 0040, 0051]).
But Lockhart shows the temperature valve is in the showerhead and fails to show the temperature valve is in the faucet.  However, diverter valves in tub faucets are well-known in the art.  Further, Nagano shows a valve (A) that is operable in a first mode such that fluid is prevented from flowing through drain hole (15) of the valve (A) and is directed to the showerhead (2) when the fluid having the proper temperature flows into channel (11) of the valve (A) (note ¶ [0074-0075]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the temperature valve shown in the showerhead for the temperature valve in the faucet for the purpose of only needing to provide one valve in the system thereby reducing costs.
Regarding claims 3, 9 and 19 Lockhart shows the tub faucet, wherein the thermal actuator is a paraffin wax actuator (¶ [0008]).
Regarding claim 12 Lockhart as combined shows the tub faucet system of claim 5, wherein when the piston is in the second position, the flow of water is diverted to a showerhead (as combined for tub faucet with a diverter to the showerhead, second position flow is diverted, i.e. not through to the outlet of the valve).  
Regarding claim 13 Lockhart as combined shows the tub faucet system of claim 5, further comprising a showerhead (42; Fig. 8A) in fluid communication with the channel, wherein when the piston is in the second position, the flow of water is diverted to a showerhead (as combined for tub faucet with a diverter to the showerhead, second position flow is diverted, i.e. not through to the outlet of the valve).  .  
Regarding claims 14 and 21 Lockhart as combined the tub faucet, and further show a hydraulic shock absorber within the valve and configured to limit the occurrence .  
Allowable Subject Matter
Claims 4, 10 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,753, 071. Although the claims at issue are not identical, they are not patentably distinct from each other because they are similar in scope.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Arnold et al. (US 5,348,231) shows a valve that has back pressure that is less than the water pressure; Weltman (US Pub. 2008/0128028) shows an inline water hammer valve; Hayashi et al. (US 7,434,780) shows a hydraulic water hammer valve.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE J SKUBINNA whose telephone number is (571)270-5163.  The examiner can normally be reached on Monday thru Thursday, 9:30 AM to 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID ANGWIN can be reached on 571-270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.